TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                          JUDGMENT RENDERED JULY 18, 2019



                                     NO. 03-19-00298-CV


                                 Tutankhamun Holt, Appellant

                                               v.

                                  Michael J. Rogers, Appellee




      APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA, AND SMITH
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE ROSE


This is an appeal from the judgment signed by the trial court on March 25, 2019. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.